

Exhibit 10.9






FOURTH AMENDED & RESTATED EMPLOYMENT AGREEMENT


This Fourth Amended & Restated Employment Agreement ("Agreement"), dated this
17th day of November, 2008, is entered into by and between Alpha Natural
Resources Services, LLC, on behalf of itself and its parent entities,
subsidiaries and affiliates as may employ Employee from time to time
(collectively, the "Employer"), and Michael J. Quillen ("Employee") and is
effective as of January 1, 2006 (the "Effective Date").


WITNESSETH:


WHEREAS, Employer employs Employee pursuant to the terms and conditions set
forth in that certain Employment Agreement dated as of January 1, 2003 between
Employee and Alpha Natural Resources, LLC, that was assigned to Employer as of
December 31, 2003, amended and restated March 31, 2004, January 28, 2005, and
March 22, 2006 (as amended on February 26, 2007, the "Third Amended and Restated
Agreement"); and


WHEREAS, Employer and Employee desire to amend and restate the Third Amended and
Restated Agreement and to continue the employment of Employee by Employer
pursuant to the terms and conditions set forth in this Agreement;


NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1:EMPLOYMENT AND DUTIES:


1.1           Employer agrees to employ Employee, and Employee agrees to be
employed by Employer, beginning as of the Effective Date and continuing through
December 31, 2006 (the "Term"), subject to the terms and conditions of this
Agreement.  The Term shall be automatically extended for successive
12-month periods unless either party provides written notice to the other at
least 120 days prior to the end of the then current Term of such party's
election not to extend the Term except, in the case of retirement, in which
Employee shall provide six (6) months advance written notice to the Employer.


1.2           Beginning as of the Effective Date, Employee shall continue to be
employed by Employer and be Chief Executive Officer of Alpha Natural Resources,
Inc., the indirect parent of Employer ("Alpha Natural Resources"), and shall be
nominated for re-election to the Board of Directors (the "Board of Directors")
of, Alpha Natural Resources.  Employee shall report to the Board of Directors of
Alpha Natural Resources.  Employee shall serve in the assigned positions or in
such other executive capacities as may be agreed to, from time to time, between
Employee and Employer, the Board of Directors, and/or the Employer Entities (as
defined below).  Employee agrees to perform diligently and to the best of
Employee's abilities, and in a trustworthy, businesslike and efficient manner,
the duties and services pertaining to such

 
 

--------------------------------------------------------------------------------

 

positions as reasonably determined by Employer and the Board of Directors, as
well as such additional or different duties and services appropriate to such
positions which Employee from time to time may be reasonably directed to perform
by the Board of Directors and/or Employer.


1.3           Employee shall at all times comply with, and be subject to, such
policies and procedures as Employer and/or the Employer Entities may establish
from time to time, including, without limitation, Alpha Natural Resources' Code
of Business Conduct (the "Code of Business Conduct").


1.4           Except as expressly approved by the Board of Directors, Employee
shall, during the period of Employee's employment by Employer, devote Employee's
full business time, energy, and best efforts to the business and affairs of
Employer and the Employer Entities.  Employee may not engage, directly or
indirectly, in any other business, investment, or activity that interferes with
Employee's performance of Employee's duties hereunder, is contrary to the
interest of Employer or any of its parent entities, affiliated subsidiaries and
divisions (each an "Employer Entity," or collectively, the "Employer Entities")
or requires any significant portion of Employee's business time.  The foregoing
notwithstanding, the parties recognize and agree that Employee may engage in
passive personal investments and other business activities which do not conflict
with the business and affairs of the Employer Entities or interfere with
Employee's performance of his duties hereunder.  Employee may not serve on the
board of directors of any entity other than an Employer Entity, related industry
trade association, public institution, or government appointed public or
quasi-public body during the Term without prior approval therefor by the Board
of Directors in accordance with Employer's and/or Employer Entities' policies
and procedures regarding such service.  Employee shall be permitted to retain
any compensation received for approved service on any unaffiliated corporation's
board of directors.


1.5           Employee acknowledges and agrees that Employee owes a fiduciary
duty of loyalty, fidelity, and allegiance to act at all times in the best
interests of the Employer and the other Employer Entities and to do no act which
would, directly or indirectly, injure any such entity's business, interests, or
reputation.  It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer, or any
Employer Entity, involves a possible conflict of interest.  In keeping with
Employee's fiduciary duties to Employer and the Employer Entities, Employee
agrees that Employee shall not knowingly become involved in a conflict of
interest with Employer or any Employer Entity, or upon discovery thereof, allow
such a conflict to continue.  Moreover, Employee shall not engage in any
activity that might involve a possible conflict of interest without first
obtaining approval in accordance with Employer's and Employer Entities' policies
and procedures.


1.6           Nothing contained in this Agreement shall be construed to preclude
the transfer of Employee's employment to another Employer Entity ("Subsequent
Employer") as of, or at any time after, the Effective Date and no such transfer
shall be deemed to be a termination of employment for purposes of Article 3
hereof; provided, however, that, effective with such transfer, all of Employer's
obligations hereunder shall be assumed by and be binding upon, and

 
 

--------------------------------------------------------------------------------

 

all of Employer's rights hereunder shall be assigned to, such Subsequent
Employer and the defined term "Employer" as used herein and any other terms
referring and/or relating to Employer shall thereafter be deemed amended to mean
and refer to such Subsequent Employer.  Except as otherwise provided above, all
of the terms and conditions of this Agreement, including without limitation,
Employee's rights, compensation, benefits and obligations, shall remain in all
material respects and taken as a whole, no less favorable to Employee following
such transfer of employment.


ARTICLE 2:COMPENSATION AND BENEFITS:


2.1           Employee's base salary during the Term shall be $700,000 (Seven
Hundred Thousand Dollars) per annum which shall be paid in accordance with the
Employer's standard payroll practice.  Employee's base salary shall be reviewed
annually by the Compensation Committee of the Board of Directors (the
"Compensation Committee") or the Board of Directors and may be increased, in the
Compensation Committee's or Board of Directors' sole discretion, from time to
time.  Such increased base salary shall become the minimum base salary under
this Agreement and may not be decreased thereafter without the written consent
of Employee unless otherwise permitted by this Agreement.


2.2           During the Term, Employee shall participate in a bonus plan
pursuant to which an annual bonus shall be paid to Employee in an amount to be
determined by the Compensation Committee or the Board of Directors, which annual
bonus shall be targeted at 100% of Employee's then current base salary (the
"Target Bonus"), with a maximum target bonus opportunity of 200% of Employee's
then current base salary.  Payment of the bonus shall be made at the same time
as bonuses are paid to other senior executive officers in accordance with the
applicable plan terms and shall be based on parameters, including, without
limitation, performance goals applicable to Employee, and such parameters shall
be approved by the Compensation Committee or Board of Directors.


2.3           During the Term, the Employee shall participate in Alpha Natural
Resources' long-term incentive plans, including its equity incentive plans, on
the terms established from time to time by the Compensation Committee or the
Board; provided that, to the extent the Compensation Committee or Board of
Directors makes any grants of equity securities under such plans to senior
executive officers which report directly to the Employee (collectively, "Direct
Reports"), Employee shall receive an equity grant of the same type of security
to be granted to such Direct Reports which shall be targeted at 150% of the
highest number of such security granted to any Direct Report on a particular
grant date and under the same terms and conditions of such
award.  Notwithstanding the foregoing, this Section 2.3 shall not apply to any
inducement award which the Compensation Committee or Board of Directors
determines to make to any potential new employee of Employer.


2.4           The Employee shall participate in Alpha Natural Resources'
Retention Compensation Plan, dated November 10, 2005 (the "Retention
Compensation Plan") on the same basis, and under the same terms and conditions,
as his Direct Reports.

 
 

--------------------------------------------------------------------------------

 

2.5           During the Term, in the event of a Change in Control (as defined
below), Employee shall be entitled to receive a lump sum cash payment equal to a
pro rata Target Bonus for the year in which the Change in Control occurs, which
shall be based on the portion of such year that Employee was employed by
Employer prior to the effective date of the Change in Control. Such payment, if
any, shall be made no later than 60 days after the effective date of the Change
in Control.


2.6           The Employee shall be entitled to at least four (4) weeks paid
vacation in each calendar year, or such greater amount of vacation as may be
determined in accordance with Employer's vacation policy as in effect from time
to time.  The Employee shall also be entitled to all paid holidays given by
Employer to its executives.


2.7           During the Term, Employer shall pay or reimburse Employee for all
actual, reasonable and customary expenses incurred by Employee in the course of
his employment; provided that such expenses are incurred and accounted for in
accordance with Employer's applicable policies and procedures.


2.8           While employed by Employer, Employee shall be allowed to
participate, on the same basis generally as other employees of Employer, in all
general employee benefit plans and programs, including improvements or
modifications of the same, which on the Effective Date or thereafter are made
available by Employer and/or the Employer Entities to all or substantially all
of Employer's similarly situated employees.  Such benefits, plans, and programs
may include, without limitation, medical, health, and dental care, life
insurance, disability protection, qualified and non-qualified retirement plans,
retiree medical plans and stock option and stock grant programs, if any.  Except
as specifically provided in this Agreement, nothing in this Agreement is to be
construed or interpreted to increase or alter in any way the rights,
participation, coverage, or benefits under such benefit plans or programs than
provided to similarly situated employees pursuant to the terms and conditions of
such benefit plans and programs.


2.9           Notwithstanding anything to the contrary in this Agreement, it is
specifically understood and agreed that Employer and the Employer Entities shall
not be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing any incentive, employee benefit or stock or stock option program
or plan, so long as such actions are similarly applicable to covered employees
generally.


2.10           Employer shall withhold from any compensation, benefits, or
amounts payable under this Agreement all federal, state, city, or other taxes as
may be required pursuant to any law or governmental regulation or ruling.


ARTICLE 3:TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION


3.1           Employee's employment with Employer shall be terminated prior to
the end of the Term: (i) upon the death of Employee, (ii) upon Employee's
Retirement (as defined below),

 
 

--------------------------------------------------------------------------------

 

(iii) upon Employee's Permanent Disability (as defined below), (iv) at any time
by Employer upon written notice to Employee, or (v) by Employee upon 60 days
written notice to Employer.


3.2           If Employee's employment is terminated by reason of any of the
following circumstances (i), (ii), (iii), or (iv), Employee shall be entitled to
receive only the benefits set forth in Section 3.3 below:


(i)           Termination due to Employee's Retirement.  "Retirement" shall mean
Employee's retirement at or after normal retirement age (either voluntarily or
pursuant to Employer's retirement policy).


(ii)           Termination by Employer for Employer Cause.  Termination of
Employee's employment for "Employer Cause" shall mean termination of Employee's
employment by Employer for any of the following:  (a) Employee's gross
negligence or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement, (b) Employee's final conviction
of, or plea of guilty or nolo contendere to, a felony or Employee engaging in
fraudulent or criminal activity relating to the scope of Employee's employment
(whether or not prosecuted), (c) a material violation of Alpha Natural
Resources' Code of Business Conduct, (d) Employee's material breach of any
material provision of this Agreement, provided that Employee has received
written notice from the Employer and been afforded a reasonable opportunity (not
to exceed 30 days) to cure such breach, (e) any continuing or repeated failure
to perform the duties as requested in writing by the Employee's supervisor(s) or
the Board of Directors after Employee has been afforded a reasonable opportunity
(not to exceed 30 days) to cure such breach, (f) the commission of a felony or
crime involving moral turpitude, or (g) conduct which brings Employer and/or the
Employer Entities into public disgrace or disrepute in any material
respect.  Determination as to whether or not Employer Cause exists for
termination of Employee's employment will be made by the Board of Directors.


(iii)           Termination by Employee by Resignation (Other Than for Good
Reason).  Employee's resignation, other than for Good Reason (as defined below),
shall mean termination of Employee's employment by Employee's resignation of
employment with Employer and any Employer Entity, but not including any
termination of employment by Employee for Good Reason as described in Section
3.4(i) or a Termination In Connection With A Change in Control (as defined
below) by Employee described in Section 3.7.


(iv)           Election Not to Renew Term by Employee.  Employee elects not to
renew the Term pursuant to Section 1.1 of this Agreement.


3.3           If Employee's employment is terminated by reason of Section 3.2
(i), (ii), (iii), or (iv), Employee shall be entitled to each of the following:


(i)           Employee shall be entitled to: (a) any base salary earned, accrued
or owing to Employee through the effective date of termination of employment,
(b) reimbursement for all reasonable and customary expenses incurred by Employee
in performing services for the Employer and/or the Employer Entities prior to
the effective date of termination of employment,

 
 

--------------------------------------------------------------------------------

 

(c) payment of vested amounts under the Alpha Natural Resources, Inc. and its
Subsidiaries Deferred Compensation Plan (as amended, the "Deferred Compensation
Plan"), (d) payment equal to the amount of any accrued, but unused, vacation
time, and (e) any individual bonuses or individual incentive compensation not
yet paid, but due and payable under Employer's and/or Employer Entities' plans
for years prior to the year of Employee's termination of employment; provided
that, Employee shall not be entitled to: (1) any bonus or incentive compensation
for the year in which he terminates employment unless specifically granted by
the Compensation Committee or Board of Directors, or (2) any other payments or
benefits by or on behalf of Employer and/or the Employer Entities except for
those which may be payable pursuant to the terms of Employer's and/or Employer
Entities' employee benefit plans, stock, option, or other equity plans or the
applicable agreements underlying such plans. All payments shall be paid no later
than 60 days after the effective date of termination of employment, provided,
however, that all payments under clause (c) shall be paid in accordance with
such plan's terms and all payments under clause (e) shall be paid no later than
the time that such amounts are paid to similarly situated employees in
accordance with the applicable plan terms.


(ii)           Except for (i) above, it is specifically understood that all
future compensation to which Employee is entitled and all future benefits for
which Employee is eligible, shall cease and terminate as of the effective date
of termination of employment except, if applicable, retiree medical benefits
under the Alpha Natural Resources, LLC and Subsidiaries Retiree Medical Benefit
Plan (including any successors thereto, the "Retiree Medical Benefit Plan").


3.4           If Employee's employment is terminated by reason of (i), (ii),
(iii), or (iv) below, and, in the case of (i) and (ii), other than a Termination
In Connection With A Change in Control, as otherwise provided in Section 3.7,
Employee shall be entitled to receive the benefits set forth in Section 3.5 or
Section 3.6, as applicable.


(i)           Termination by Employee for Good Reason (Other Than A Termination
In Connection With A Change in Control).  "Good Reason" shall mean a termination
of employment by Employee because of: (a) the assignment to Employee of any
significant duties materially inconsistent with Employee's status as an officer
of Alpha Natural Resources or a substantial diminution in the nature of
Employee's responsibilities or Employee's status (including, without limitation,
Employee being required to report to any person other than the Board of
Directors) (without his prior written consent), (b) a material breach by
Employer of any material provision of this Agreement, (c) a relocation of
Employer's principal place of business or of Employee's own office assigned to
Employee by Employer to a location that increases Employee's normal work commute
by more than 50 miles,  or (d) any illegal activity or material violation of
governmental laws, rules or regulations by Employer or the Board of Directors in
connection with the Employer Entities; provided, that such illegal activity or
material violation has a material adverse effect on Employer and the Employer
Entities, taken as a whole, thereby causing a material adverse change in the
conditions under which Employee services are to be performed.  In order for
Employee to terminate for Good Reason, (a) Employer must be notified by Employee
in writing within 90 days of the event constituting Good Reason, (b) the event
must remain uncorrected by Employer for 30 days following such notice (the
"Notice Period"), and (c) such termination must occur within 60 days after the
expiration of the Notice Period.  An across

 
 

--------------------------------------------------------------------------------

 

the-board base salary and/or Target Bonus opportunity reduction and, in the case
of base salary, not below the initial base salary set forth in Section 2.1,
similarly affecting Employee and all other executives of Employer shall not
constitute a material breach of this Agreement by Employer.


(ii)           Employer Termination Without Employer Cause (Other Than A
Termination In Connection With A Change in Control).  Termination of Employee's
employment by Employer for any reason other than for Employer Cause including,
without limitation, termination due to Employer's election not to renew the Term
pursuant to Section 1.1, but not including a Termination In Connection With A
Change in Control by Employer described in Section 3.7.


(iii)           Death.  Termination due to the death of Employee.


(iv)           Termination due to Employee's Permanent Disability.  "Permanent
Disability" shall mean Employee's physical or mental incapacity to perform his
usual duties with such condition likely to remain continuously and permanently
as determined by Employer.


3.5           Subject to the provisions of Section 3.7, Section 3.8, and Section
3.9, if Employee's employment is terminated by Employee under Section 3.4(i) or
by Employer under Section 3.4(ii), Employee shall be entitled to each of the
following:


(i)           Employer shall pay to Employee an amount equal to the sum of:  (a)
two (2) times Employee's base salary in effect as of the effective date of
termination of employment plus (b) two (2) times Employee's Target Bonus for the
year in which the effective date of termination of employment occurs.  Payment
shall be made, in lump sum, no later than 60 days after the effective date of
termination of employment.


(ii)           Employee shall be entitled to a pro rata share of any individual
bonuses or individual incentive compensation, based on the target levels set for
such bonuses, under Employer's and/or Employer Entities' plans for the year of
Employee's termination of employment based on the portion of such year that
Employee was employed by Employer; provided, however, that there shall not be
any pro-ration of any amounts payable under the Retention Compensation
Plan.  Payment shall be made, in lump sum, no later than 60 days after the
effective date of termination of employment.


(iii)           Employee shall be entitled to: (a) any base salary earned,
accrued or owing to him under this Agreement through the effective date of
termination of employment, (b) any individual bonuses or individual incentive
compensation not yet paid, but due and payable under Employer's and/or Employer
Entities' plans for years prior to the year of Employee's termination of
employment, (c) reimbursement for all reasonable and customary expenses incurred
by Employee in performing services for the Employer and/or the Employer Entities
prior to the effective date of termination of employment, (d) payment of vested
amounts under the Deferred Compensation Plan, and (e) payment equal to the
amount of accrued, but unused, vacation time.  Such payments, if any, shall be
made to Employee no later than 60 days after the effective date of termination
of employment; provided, however, that all payments under clause

 
 

--------------------------------------------------------------------------------

 

(b) of this Section 3.5(iii) shall be paid no later than the time that such
amounts are paid to similarly situated employees in accordance with the
applicable plan terms and all payments under clause (d) of this Section 3.5(iii)
shall be paid in accordance with such plan's terms.


(iv)           (a)  To the extent permitted by applicable law and the insurance
and benefits policies to which Employee is entitled to participate
(collectively, "Benefit Plans"), Employer shall maintain Employee's paid
coverage for health and dental insurance (through the payment of Employee's
COBRA premiums) and life insurance benefits (through the reimbursement of
Employee's premiums upon conversion to individual policy and subject to the
limitations of Section 3.5(iv)(c)) for the earlier to occur of: (1) Employee
obtaining the age of 65, (2) the date Employee is provided by another employer
benefits substantially comparable to the benefits provided by the
above-referenced Benefit Plans, or (3) with respect to the health and dental
benefits, the expiration of the COBRA Continuation Period (as defined
below).  During the applicable period of coverage described in the foregoing
sentence, Employee shall be entitled to benefits on substantially the same basis
as would have otherwise been provided had Employee not been terminated and
Employer will have no obligation to pay any benefits to, or premiums on behalf
of, Employee after such period ends.  To the extent that such benefits are
available under the above-referenced Benefit Plans and Employee had such
coverage immediately prior to termination of employment, such continuation of
benefits for Employee shall also cover Employee's dependents for so long as
Employee is receiving benefits under this paragraph (iv).  The COBRA
Continuation Period for medical and dental insurance under this paragraph (iv)
shall be deemed to run concurrent with the continuation period federally
mandated by COBRA (generally 18 months), or any other legally mandated and
applicable federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan.  For purposes of this
Agreement, (1) "COBRA" means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and (2) "COBRA Continuation Period" shall mean the
continuation period for medical and dental insurance to be provided under the
terms of this Agreement which shall commence on the first day of the calendar
month following the month in which the date of termination falls and generally
shall continue for an 18 month period.


(b)  Following the end of the COBRA Continuation Period, in the event the
Employee elects to enroll in the Retiree Medical Benefit Plan in accordance with
its terms, health insurance benefits shall be provided solely in accordance with
the terms of such plan without further obligation by Employer.  If, however,
Employee is not able to enroll in the Retiree Medical Benefit Plan because the
plan has been terminated, or has been modified to preclude Employee's
participation, then Employer will reimburse Employee for the actual cost to
Employee of any individual health insurance policy obtained by Employee in
accordance with Section 3.5(iv)(c).


(c)  Employee shall be entitled to reimbursement of life insurance premiums as
provided under Section 3.5(iv)(a), and to the extent reimbursements are required
under Section 3.5(iv)(b), in accordance with and subject to the following
limitations and provisions: (1) reimbursement will be available only to the
extent such expense is actually incurred for any particular calendar year and
reasonably substantiated; (2) reimbursement shall be made no later than the end
of the calendar year following the year in which such expense is

 
 

--------------------------------------------------------------------------------

 

incurred by Employee; and (3) no reimbursement will be provided for any expense
incurred following the 24th month anniversary of the effective date of
termination of employment or for any expense which relates to insurance coverage
after such date. Notwithstanding the foregoing, no reimbursement provided for
any expense incurred in one taxable year will affect the amount available in
another taxable year, and the right to this reimbursement is not subject to
liquidation or exchange for another benefit.


(v)           Employer shall pay to Employee a lump sum cash payment of $15,000
in order to cover the cost of outplacement assistance services for Employee and
other expenses associated with seeking another employment position. Payment
shall me made, in lump sum, no later than 60 days after the effective date of
termination of employment


3.6           If Employee's employment is terminated by reason of
Section 3.4(iii) or (iv), Employee's estate, in the case of death, or Employee
(or his legal guardian), in the case of Permanent Disability, shall be entitled
to payment of: (a) any base salary earned, accrued or owing to Employee's estate
or Employee (or his legal guardian), as applicable, through the effective date
of termination of employment, (b) any individual bonuses or individual incentive
compensation not yet paid but due and payable under Employer's and/or Employer
Entities' plans for years prior to the year of Employee's termination of
employment, (c) a pro rata share of any individual bonuses or individual
incentive compensation, based on the target levels set for such bonuses, under
Employer's and/or Employer Entities' plans for the year of Employee's
termination of employment based on the portion of such year that Employee was
employed by Employer; provided, however, that there shall not be any pro-ration
of any amounts payable under the Retention Compensation Plan, (d) all reasonable
and customary expenses incurred by Employee in performing services for the
Employer and/or the Employer Entities prior to the effective date of termination
of employment, (e) vested amounts under the Deferred Compensation Plan, (f) the
amount of accrued, but unused, vacation time, and (g) participation in the
Retiree Medical Benefit Plan, if applicable, and in the event of Employee's
death, Employee's spouse shall be entitled to any benefits which she is eligible
to receive under such plan.  All payments shall be paid no later than 60 days
after the effective date of termination of employment; provided, however, that
all payments under clause (b) shall be paid no later than the time that such
amounts are paid to similarly situated employees in accordance with the
applicable plan terms and all payments under clause (e) shall be paid in
accordance with such plan's terms.


3.7           Involuntary Termination In Connection with a Change in
Control.  In the event the Employee's employment is terminated during the 90-day
period immediately preceding a Change in Control, or on or within the one-year
period immediately following a Change in Control (a "Termination In Connection
With A Change In Control") by: (i) the Employee for Good Reason or (ii) the
Employer other than (a) for Employer Cause, (b) due to the Employee's death or
(c) due to Permanent Disability, the Employee shall be entitled to receive the
benefits set forth in Section 3.8.  For purposes of this Agreement, "Change in
Control" shall mean the occurrence of any of the following after the date of
this Agreement: (a) any merger, consolidation or business combination in which
the stockholders of Alpha Natural Resources immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (b) the sale of all
or

 
 

--------------------------------------------------------------------------------

 

substantially all of Alpha Natural Resources' assets in a single transaction or
a series of related transactions, (c) the acquisition of beneficial ownership or
control of (including, without limitation, power to vote) a majority of the
outstanding common stock of Alpha Natural Resources by any person or entity
(including a "group" as defined by or under Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended), (d) the stockholders of Alpha Natural
Resources approve any plan for the dissolution or liquidation of Alpha Natural
Resources, or (e) a contested election of directors, as a result of which or in
connection with which the persons who were directors of Alpha Natural Resources
before such election or their nominees cease to constitute a majority of Alpha
Natural Resources' Board of Directors.


3.8           Subject to the provisions of Section 3.9, if Employee's employment
is terminated pursuant to Section 3.7, Employee shall be entitled to each of the
following:


(i)           Employer shall pay to Employee a lump sum cash payment equal to
(a) three (3) times Employee's base salary in effect as of the effective date of
termination, plus (b) three (3) times Employee's Target Bonus for the year in
which the effective date of the termination occurs.  Payment shall be made, in
lump sum, no later than 60 days after the effective date of termination of
employment.


(ii)           Employee shall be entitled to a pro rata share of any individual
bonuses or individual incentive compensation, based on the target levels set for
such bonuses, under Employer's and/or Employer Entities' plans for the year of
Employee's termination of employment based on the portion of such year that
Employee was employed by Employer; provided, however, that there shall not be
any pro-ration of any amounts payable under the Retention Compensation
Plan.  Payment shall be made, in lump sum, no later than 60 days after the
effective date of termination of employment.


(iii)           Employee shall be entitled to: (a) any base salary earned,
accrued or owing to him under this Agreement through the effective date of
termination of employment, (b) any individual bonuses or individual incentive
compensation not yet paid, but due and payable under Employer's and/or Employer
Entities' plans for years prior to the year of Employee's termination of
employment, (c) reimbursement for all reasonable and customary expenses incurred
by Employee in performing services for the Employer and/or the Employer Entities
prior to the effective date of termination of employment, (d) payment of vested
amounts under the Deferred Compensation Plan, and (e) payment equal to the
amount of accrued, but unused, vacation time.  Such payments, if any, shall be
made to Employee no later than 60 days after the effective date of termination
of employment; provided, however, that all payments under clause (b) shall be
paid no later than the time that such amounts are paid to similarly situated
employees in accordance with the applicable plan terms and all payments under
clause (d) shall be paid in accordance with such plan's terms.


(iv)           (a)  To the extent permitted by applicable law and the Benefit
Plans, Employer shall maintain Employee's paid coverage for health and dental
insurance (through the payment of Employee's COBRA premiums) and life insurance
benefits (through the reimbursement of Employee's premiums upon conversion to
individual policy and subject to Section 3.8(iv)(c)) for the earlier to occur
of: (1) Employee obtaining the age of 65, (2) the date

 
 

--------------------------------------------------------------------------------

 

Employee is provided by another employer benefits substantially comparable to
the benefits provided by the above-referenced Benefit Plans, or (3) with respect
to the health and dental benefits, the expiration of the COBRA Continuation
Period.  During the applicable period of coverage described in the foregoing
sentence, Employee shall be entitled to benefits on substantially the same basis
as would have otherwise been provided had Employee not been terminated and
Employer will have no obligation to pay any benefits to, or premiums on behalf
of, Employee after such period ends.  To the extent that such benefits are
available under the above-referenced Benefit Plans and Employee had such
coverage immediately prior to termination of employment, such continuation of
benefits for Employee shall also cover Employee's dependents for so long as
Employee is receiving benefits under this paragraph (iv).  The COBRA
Continuation Period for medical and dental insurance under this paragraph (iv)
shall be deemed to run concurrent with the continuation period federally
mandated by COBRA (generally 18 months), or any other legally mandated and
applicable federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan.


(b)  Following the end of the COBRA Continuation Period, in the event the
Employee elects to enroll in the Retiree Medical Benefit Plan in accordance with
its terms, health insurance benefits shall be provided solely in accordance with
the terms of such plan without further obligation by Employer.  If, however,
Employee is not able to enroll in the Retiree Medical Benefit Plan because the
plan has been terminated, or has been modified to preclude Employee's
participation, then Employer will reimburse Employee for the actual cost to
Employee of any individual health insurance policy obtained by Employee in
accordance with Section 3.8(iv)(c).


(c)  Employee shall be entitled to reimbursement of life insurance premiums as
provided under Section 3.8(iv)(a), and to the extent reimbursements are required
under Section 3.8(iv)(b), in accordance with and subject to the following
limitations and provisions: (1) reimbursement will be available only to the
extent such expense is actually incurred for any particular calendar year and
reasonably substantiated; (2) reimbursement shall be made no later than the end
of the calendar year following the year in which such expense is incurred by
Employee; and (3) no reimbursement will be provided for any expense incurred
following the 36th month anniversary of the effective date of termination of
employment or for any expense which relates to insurance coverage after such
date. Notwithstanding the foregoing, no reimbursement provided for any expense
incurred in one taxable year will affect the amount available in another taxable
year, and the right to this reimbursement is not subject to liquidation or
exchange for another benefit.


(v)           If applicable, Employer shall pay to Employee a lump sum cash
payment equal to the difference between the present value of the Employee's
accrued pension benefits on the effective date of Employee's termination under
any qualified defined benefit plan and (if eligible) supplemental retirement
plan (together, the "pension plans") sponsored by Employer or any Employer
Entity and the present value of the accrued pension benefits to which the
Employee would have been entitled under the pension plans if Employee had
continued participation in those plans for the 36-month period after the
effective date of Employee's termination. Such amount shall be determined based
on an average of the amount contributed by Employee in the two (2) years prior
to the effective date of Employee's termination. Payment

 
 

--------------------------------------------------------------------------------

 

shall be made, in lump sum, no later than 60 days after the effective date of
termination of employment.


(vi)           Employer shall pay to Employee a lump sum cash payment of $30,000
in order to cover the cost of outplacement assistance services for Employee and
other expenses associated with seeking another employment position. Payment
shall me made, in lump sum, no later than 60 days after the effective date of
termination of employment.


3.9           The severance benefit paid and provided to Employee pursuant to
Section 3.3, Section 3.5, 3.8 and/or Section 3.10 shall be in consideration of
Employee's continuing obligations hereunder after such termination of
employment, including, without limitation, Employee's obligations under Article
4 and Article 5.  Further, as a condition to the receipt of such severance
benefit, Employer shall require Employee to first execute a release, in
substantially the form attached hereto as Annex A, releasing Employer and all
other Employer Entities, and their respective officers, directors, employees,
and agents, from any and all claims and from any and all causes of action of any
kind or character, including, but not limited to, all claims and causes of
action arising out of Employee's employment with Employer and any other Employer
Entities or the termination of such employment.  Unless otherwise required by
applicable law, the release must be executed by the Employee within thirty (30)
days of the date of termination of employment.  If the Employee fails or
otherwise refuses to execute a Release within the time specified herein, or
revokes the Release, the Employee will not be entitled to any such severance
benefits and the Employer shall have no further obligations with respect to the
payment of the severance benefits.  The performance of Employer's obligations
under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 and the receipt
of the severance benefit provided thereunder by Employee shall constitute full
settlement of all such claims and causes of action.  Employee shall not be under
any duty or obligation to seek or accept other employment following a
termination of employment pursuant to which a severance benefit payment or
benefit under Section 3.3, Section 3.5, Section 3.8 and/or Section 3.10 is owing
and the amounts and benefits due Employee pursuant to Section 3.3, Section 3.5,
Section 3.8 and/or Section 3.10 shall not be reduced or suspended, except as
otherwise provided, if Employee accepts subsequent employment or earns any
amounts as a self-employed individual, provided, however that in the event
Employee breaches any of Employee's obligations under Articles 4 or 5 of this
Agreement, then, in addition to Employer's right to specific performance
pursuant to Section 5.5 or any other rights that Employer or each Employer
Entity may have under this Agreement or otherwise, Employer and each Employer
Entity shall have the right to terminate payment of any amounts or benefits to
which Employee would otherwise be entitled pursuant to this Article
3.  Employee's rights under Section 3.3, Section 3.5, Section 3.8 and/or Section
3.10 are Employee's sole and exclusive rights against the Employer, or any
affiliate of Employer, and the Employer's and the Employer Entities' sole and
exclusive liability to Employee under this Agreement, whether such claim is
based in contract, tort or otherwise, for the termination of his employment
relationship with Employer.  Employee agrees that all disputes relating to
Employee's employment or termination of employment shall be resolved through
Employer's Dispute Resolution Plan as provided in Section 7.7 hereof; provided,
however, that decisions as to whether there is "Employer Cause" for termination
of the employment relationship with Employee and whether and as of what date
Employee has become Permanently Disabled shall be limited to whether such
decision was reached in good faith.  Nothing contained in this

 
 

--------------------------------------------------------------------------------

 

Article 3 shall be construed to be a waiver by Employee of any benefits accrued
for or due Employee under any employee benefit plan (as such term is defined in
the Employees' Retirement Income Security Act of 1974, as amended) maintained by
Employer except that Employee shall not be entitled to any severance benefits
pursuant to any severance plan or program of the Employer and/or the Employer
Entities except as outlined in this Agreement.


3.10           Vesting of Equity.  With respect to any equity awards or grants
made by Employer and/or any Employer Entity after the date of this Agreement and
notwithstanding any provision to the contrary in any applicable plan, program or
agreement, upon a termination of Employee's employment with Employer pursuant to
any of the subparagraphs of Section 3.4 or Section 3.7, all stock options,
restricted stock and other equity rights held by the Employee will become fully
vested and/or exercisable, as the case may be, on the date on which such
termination of employment occurs, and all stock options held by the Employee
shall remain exercisable until the earlier to occur of: (i) the expiration date
of the applicable option term or (ii) the three (3) year anniversary of
Employee's termination date; provided, however, that the payment of
performance-based awards will continue to be subject to the attainment of the
performance goals as specified in the applicable plan or award agreement.


3.11           Termination of the employment relationship does not terminate
those obligations imposed by this Agreement, which are continuing obligations,
including, without limitation, Employee's obligations under Article 4 and
Article 5.


3.12           The payment of any monies to Employee under this Agreement after
the date of termination of employment does not constitute an offer or a
continuation of employment of the Employee.  In no event shall Employee
represent or hold himself out to be an employee of Employer or any Employer
Entity after the effective date of termination of employment.  Except where
Employer is lawfully required to withhold any federal, state, or local taxes,
Employee shall be responsible for any and all federal, state, or local taxes
that arise out of any payments to Employee hereunder.


3.13           During any period during which any monies are being paid to
Employee under this Agreement after the effective date of termination of
employment, Employee shall provide to Employer and any Employer Entity
reasonable levels of assistance in answering questions concerning the business
of Employer and any Employer Entity, transition of responsibility, or
litigation, provided that all out of pocket expenses of Employee reasonably
incurred in connection with such assistance are fully and promptly reimbursed
and that any such assistance after the Non-Compete Period (as defined below)
shall not interfere or conflict with the obligations which Employee may owe to
any other employer, and shall always be less than 8 hours per week.


ARTICLE 4:OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL
INFORMATION:


4.1           All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by

 
 

--------------------------------------------------------------------------------

 

Employee, individually or in conjunction with others, during Employee's
employment by Employer or any of the Employer Entities, both before and after
the date hereof (whether during business hours or otherwise and whether on
Employer's premises or otherwise) which relate to the business, products or
services of Employer or the Employer Entities (including, without limitation,
all such information relating to corporate opportunities, research, financial
and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customer's organizations
or within the organization of acquisition prospects, or marketing and
merchandising techniques, prospective names, marks, and any copyrightable work,
trade mark, trade secret or other intellectual property rights (whether or not
composing confidential information, and all writings or materials of any type
embodying any of such items (collectively, "Work Product"), shall be the sole
and exclusive property of Employer or an Employer Entity, as the case may be,
and shall be treated as "work for hire."  It is recognized that Employee is an
experienced executive in the business of the Employer Entities and through
several decades of prior work in the industry acquired and retains knowledge,
contacts, and information which are not bound by this Article 4.


4.2           Employee shall promptly and fully disclose all Work Product to
Employer and shall cooperate and perform all actions reasonably requested by
Employer (whether during or after the Term of employment) to establish, confirm
and protect Employer's and/or Employer Entities' right, title and interest in
such Work Product.  Without limiting the generality of the foregoing, Employee
agrees to assist Employer, at Employer's expense, to secure Employer's and
Employer Entities' rights in the Work Product in any and all countries,
including the execution by Employee of all applications and all other
instruments and documents which Employer and/or the Employer Entities shall deem
necessary in order to apply for and obtain rights in such Work Product and in
order to assign and convey to Employer and/or the Employer Entities the sole and
exclusive right, title and interest in and to such Work Product.  If Employer is
unable because of Employee's mental or physical incapacity or for any other
reason (including Employee's refusal to do so after request therefor is made by
Employer) to secure Employee's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to Employer and/or the Employer
Entities pursuant to Section 4.1 above, then Employee by this Agreement
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Employee's agent and attorney-in-fact to act for and in Employee's
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents or
copyright registrations thereon with the same legal force and effect as if
executed by Employee.  Employee agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this Section in circumstances
where such patents or copyright registrations are or have been or are required
to be assigned to Employer or any Employer Entity.


4.3           Employee acknowledges that the businesses of Employer and the
Employer Entities are highly competitive and that their strategies, methods,
books, records, and documents, their technical information concerning their
products, equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information

 
 

--------------------------------------------------------------------------------

 

(such as credit and financial data) concerning their former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special, and unique
assets which Employer and/or the Employer Entities use in their business to
obtain a competitive advantage over their competitors.  Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Employer and the Employer Entities in maintaining their competitive
position.  Employee acknowledges that by reason of Employee's duties to, and
association with, Employer and the Employer Entities, Employee has had and will
have access to, and has and will become informed of, confidential business
information which is a competitive asset of Employer and the Employer
Entities.  Employee hereby agrees that Employee will not, at any time during or
after his employment by Employer, make any unauthorized disclosure of any
confidential business information or trade secrets of Employer or the Employer
Entities, or make any use thereof, except in the carrying out of his employment
responsibilities hereunder.  Employee shall take all necessary and appropriate
steps to safeguard confidential business information and protect it against
disclosure, misappropriation, misuse, loss and theft.  Confidential business
information shall not include information in the public domain (but only if the
same becomes part of the public domain through a means other than a disclosure
prohibited hereunder).  The above notwithstanding, a disclosure shall not be
unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Employee's legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
events, give prior notice to Employer of his intent to disclose any such
confidential business information in such context so as to allow Employer or an
Employer Entity an opportunity (which Employee will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.  Any information not specifically related to the Employer Entities
would not be considered confidential to the Employer.


4.4           All written materials, records, and other documents made by, or
coming into the possession of, Employee during the period of Employee's
employment by Employer which contain or disclose confidential business
information or trade secrets of Employer or the Employer Entities, or which
relate to Employee's Work Product described in Section 4.1 above, shall be and
remain the property of Employer, or the Employer Entities, as the case may
be.  Upon termination of Employee's employment, for any reason, Employee
promptly shall deliver the same, and all copies thereof, to Employer.


ARTICLE 5:COVENANT NOT TO COMPETE:


5.1           In consideration of the compensation to be paid to Employee under
this Agreement, Employee acknowledges that in the course of Employee's
employment with certain Employer Entities, he has prior to the date of this
Agreement, and will during the Term of employment, become familiar with
Employer's and the Employer Entities' trade secrets, business plans and business
strategies and with other confidential business information concerning Employer
and the Employer Entities and that Employee's services have been and shall be of
special, unique and extraordinary value to Employer and the Employer Entities.

 
 

--------------------------------------------------------------------------------

 

Employee also acknowledges that in the course of his employment he will have
access to Employer's and the Employer Entities' relationships and goodwill with
their customers, distributors, suppliers and employees.  In light of Employee's
value to, and knowledge of, Employer, the Employer Entities,  and the Business
(as defined below) and Employee's compensation pursuant to this Agreement,
Employee agrees that, during the Term and for a period of one (1) year
thereafter (the "Non-Compete Period"), he will not, in association with or as an
officer, principal, manager, member, advisor, agent, partner, director, material
stockholder, employee or consultant of any corporation (or sub-unit, in the case
of a diversified business) or other enterprise, entity or association, work on
the acquisition or development of, or engage in any line of business, property
or project which is, directly or indirectly, competitive with any business that
Employer or any Employer Entity engages in or is planning to engage in during
the Term of employment, including but not limited to, the mining, processing,
transportation, distribution, trading and sale of synfuel, coal and coal
byproducts (the "Business").  Such restriction shall cover Employee's activities
anywhere in the contiguous United States.


5.2           During the applicable Non-Compete Period, Employee will not
solicit or induce any person who is or was employed by any of the Employer
Entities at any time during such term or period (i) to interfere with the
activities or businesses of Employer or any Employer Entity or (ii) to
discontinue his or her employment with any of the Employer Entities.


5.3           During the applicable Non-Compete Period, Employee will not,
directly or indirectly, influence or attempt to influence any customers,
distributors or suppliers of any of the Employer Entities to divert their
business to any competitor of Employer or any Employer Entity or in any way
interfere with the relationship between any such customer, distributor or
supplier and Employer and/or any Employer Entity (including, without limitation,
making any negative statements or communications about Employer and the Employer
Entities).  During the applicable Non-Compete Period, Employee will not,
directly or indirectly, acquire or attempt to acquire any business in the
contiguous United States to which Employer or any Employer Entity, prior to the
termination of the Term of employment, has made an acquisition proposal relating
to the possible acquisition of such business by Employer or any Employer Entity,
or has planned, discussed or contemplated making such an acquisition proposal
(such business, an "Acquisition Target"), or take any action to induce or
attempt to induce any Acquisition Target to consummate any acquisition,
investment or other similar transaction with any person other than Employer or
any Employer Entity.


5.4           Employee understands that the provisions of Sections 5.1, 5.2 and
5.3 hereof may limit his ability to earn a livelihood in a business in which he
is involved, but as a member of the management group of Employer and the
Employer Entities he nevertheless agrees and hereby acknowledges that: (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of Employer and any of the Employer
Entities; (ii) such provisions contain reasonable limitations as to time, scope
of activity, and geographical area to be restrained; and (iii) the consideration
provided hereunder, including without limitation, any amounts or benefits
provided under Article 3 hereof, is sufficient to compensate Employee for the
restrictions contained in Sections 5.1, 5.2 and 5.3 hereof.  In consideration of
the foregoing and in light of Employee's education, skills and abilities,

 
 

--------------------------------------------------------------------------------

 

Employee agrees that he will not assert that, and it should not be considered
that, any provisions of Sections 5.1, 5.2 or 5.3 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.


5.5           If, at the time of enforcement of Articles 4 or 5 of this
Agreement, a court shall hold that the duration, scope, or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area and that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
law.  Employee acknowledges that he is a member of Employer's and the Employer
Entities' management group with access to Employer's and Employer Entities'
confidential business information and his services are unique to Employer and
the Employer Entities.  Employee therefore agrees that the remedy at law for any
breach by him of any of the covenants and agreements set forth in Articles 4 and
5 will be inadequate and that in the event of any such breach, Employer and the
Employer Entities may, in addition to the other remedies which may be available
to them at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting Employee (together with all
those persons associated with him) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of this
Agreement.  In addition, in the event of a breach or violation by Employee of
this Article 5, the applicable Non-Compete Period set forth in this Article
shall be tolled until such breach or violation has been cured.


5.6           Each of the covenants of this Article 5 are given by Employee as
part of the consideration for this Agreement and as an inducement to Employer to
enter into this Agreement and accept the obligations hereunder.


5.7           Provisions of Article 5 shall not be binding on Employee if
Employer fails to perform any material obligation under this Agreement,
including, without limitation, the failure of Employer to make timely payments
of monies due to Employee under Article 3 of this Agreement; provided, that (a)
Employee has notified Employer in writing within 30 days of the date of the
failure of Employer to perform such material obligation and (b) such failure
remains uncorrected and/or uncontested by Employer for 15 days following the
date of such notice.


5.8           Notwithstanding anything to the contrary contained in this Article
5, the provisions of this Article 5 shall not apply in the event that this
Agreement shall be terminated by Employee for Good Reason pursuant to Section
3.4 or Employee or Employer, as the case may be, elects not to renew the Term of
this Agreement pursuant to Section 3.2(iv) or Section 3.4(ii), respectively,
provided that Employee does not receive, or does not elect to receive, any of
the benefits or payments under Sections 3.5, 3.8 and/or 3.10 of this Agreement.


5.9           If Employee breaches any obligation under Article 4 and/or Article
5 hereof, Employer shall provide notice of such breach to Employee.  The
Employee agrees that, within 30 days after Employer provides such notice,
Employee shall pay to Employer, in cash, an amount equal to any and all payments
paid to or on behalf of Employee under Article 3 of this Agreement including,
without limitation, to the extent Employee has sold any equity which

 
 

--------------------------------------------------------------------------------

 

vested pursuant to Section 3.10 hereof, any cash proceeds received from such
sale.  Employee agrees that failure to make such timely payment to Employer
constitutes an independent and material breach of this Agreement by Employee,
for which Employer may seek recovery of the unpaid amount as liquidated damages,
in addition to all other rights and remedies Employer may have resulting from
Employee's breach of the obligations set forth in Article 4 and/or Article 5
hereof.  Employee agrees that timely payment to Employer as set forth herein is
reasonable and necessary because the damages that will result from a breach of
Article 4 and/or Article 5 hereof cannot readily be ascertained.  Further,
Employee agrees that timely payment to Employer as set forth herein is not a
penalty, and it does not preclude Employer from seeking all other remedies that
may be available to Employer, including, without limitation, those set forth in
this Article 5.


ARTICLE 6:CERTAIN ADDITIONAL PAYMENTS BY EMPLOYER:


6.1           The provisions of this Article 6 shall apply notwithstanding
anything in this Agreement to the contrary.  Subject to Section 6.2 below, in
the event that it shall be determined that any payment or distribution by
Employer to, or for the benefit of, the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a "Payment"), would constitute an "excess parachute payment" within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code"), Employer shall pay the Employee an additional amount (the
"Gross-Up Payment") such that the net amount retained by the Employee after
deduction of any excise tax imposed under Section 4999 of the Code, and any
federal, state and local income tax, employment tax, excise tax and other tax
imposed upon the Gross-Up Payment, shall be equal to the Payment.


6.2           Notwithstanding Section 6.1, and notwithstanding any other
provisions of this Agreement to the contrary, if the net after-tax benefit to
the Employee of receiving the Gross-Up Payment does not exceed the Safe Harbor
Amount (as defined below) by more than 10% (as compared to the net-after tax
benefit to the Employee resulting from elimination of the Gross-Up Payment and
reduction of the Payments to the Safe Harbor Amount), then (i) Employer shall
not pay the Employee the Gross-Up Payment, and (ii) the provisions of Section
6.3 below shall apply.  The term "Safe Harbor Amount" means the maximum dollar
amount of parachute payments that may be paid to the Employee under Section 280G
of the Code without imposition of an excise tax under Section 4999 of the Code.


6.3           The provisions of this Section 6.3 shall apply only if Employer is
not required to pay the Employee a Gross-Up Payment as a result of Section 6.2
above.  If Employer is not required to pay the Employee a Gross-Up Payment as a
result of the provisions of Section 6.2, Employer will apply a limitation on the
Payment amount as set forth below (a "Parachute Cap") as follows:  The aggregate
present value of the Payments under Section 3.8 and Section 3.10 of this
Agreement ("Agreement Payments") shall be reduced (but not below zero) to the
Reduced Amount.  The "Reduced Amount" shall be an amount expressed in present
value which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be subject to the limitation of deduction under Section
280G of the Code.  For purposes of this Article 6, "present value" shall be
determined in accordance with Section 280G(d)(4) of the Code.

 
 

--------------------------------------------------------------------------------

 



6.4           Except as set forth in the next sentence, all determinations to be
made under this Article 6 shall be made by the nationally recognized independent
public accounting firm used by Employer immediately prior to the Change in
Control ("Accounting Firm"), which Accounting Firm shall provide its
determinations and any supporting calculations to Employer and the Employee
within ten (10) days of the Employee's termination date.  The value of the
Employee's non-competition covenant under Article 5 of this Agreement shall be
determined by independent appraisal by a nationally-recognized business
valuation firm acceptable to both the Employee and Employer, and a portion of
the Agreement Payments shall, to the extent of that appraised value, be
specifically allocated as reasonable compensation for such non-competition
covenant and shall not be treated as a parachute payment.  If any Gross-Up
Payment is required to be made, Employer shall make the Gross-Up Payment within
60 days after receiving the Accounting Firm's calculations, but in no event
later than the end of the Employee's taxable year following the Employee's
taxable year in which the Employee remits the related taxes. Any such
determination by the Accounting Firm shall be binding upon Employer and the
Employee.


6.5           All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Article 6 shall be borne solely by
Employer.


ARTICLE 7:MISCELLANEOUS:


7.1           For purposes of this Agreement, the terms "affiliate" or
"affiliates" mean an entity or entities in which Employer or any other person
has a 20% or more direct or indirect equity interest or entity or entities that
have a 20% or more direct or indirect equity interest in Employer or such other
person.


7.2           Section 409A.


(i)           The provisions of this Agreement will be administered, interpreted
and construed in a manner intended to comply with Section 409A of the Code, the
regulations issued thereunder or any exception thereto (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed).


(ii)           For purposes of Section 409A, each payment hereunder, including
each salary continuation installment payment, shall be treated as a separate
payment.  For purposes of this Agreement, each payment is intended to be
excepted from Section 409A to the maximum extent provided under Section 409A as
follows: (i) each payment that is scheduled to be made following Employee's
termination date and within the applicable 2½ month period specified in Treas.
Reg. Sec. 1.409A-1(b)(4) is intended to be excepted under the short-term
deferral exception as specified in Treas. Reg. Sec. 1.409A-1(b)(4); (ii)
post-termination medical benefits are intended to be excepted under the medical
benefits exception as specified in Treas. Reg. Sec. 1.409A-1(b)(9)(v)(B),  and
(iii) each payment that is not otherwise excepted under the short-term deferral
exception or medical benefits exception is intended to be excepted under the
involuntary separation pay exception as specified in Treas. Reg. Sec.
1.409A-1(b)(9)(iii). The Employee shall have no right to designate the date of
any payment hereunder.  

 
 

--------------------------------------------------------------------------------

 

(iii)           With respect to payments subject to Section 409A of the Code
(and not excepted therefrom), if any, it is intended that each payment is paid
on permissible distribution event and at a specified time consistent with
Section 409A of the Code.  The Employer reserves the right to accelerate and/or
defer any payment to the extent permitted and consistent with Section 409A. 
Notwithstanding any provision of this Agreement to the contrary, to the extent
that a payment hereunder is subject to Section 409A of the Code (and not
excepted therefrom) and payable on account or a termination of employment, such
payment shall be delayed for a period of six months after the date of
termination (or, if earlier, the death of the Employee ) if the Employee is a
"specified employee" (as defined in Section 409A of the Code and determined in
accordance with the procedures established by the Employer).  Any payment that
would otherwise have been due or owing during such six-month period will be paid
immediately following the end of the six-month period in the month following the
month containing the 6-month anniversary of the date of termination.


(iv)           For purposes of the Agreement, the Employee shall be considered
to have experienced a termination of employment only if the  Employee has
terminated employment with the Company and all of its controlled group members
within the meaning of Section 409A of the Code.  For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
"at least 50 percent" shall be used instead of "at least 80 percent" in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg.
Sec. 1.414(c)-2.  Whether the Employee has terminated employment will be
determined based on all of the facts and circumstances and in accordance with
the guidance issued under Section 409A of the Code.


(v)             Notwithstanding any provision of this Agreement to the contrary,
Employee acknowledges and agrees that the Employer shall not be liable for, and
nothing provided or contained in this Agreement will be construed to obligate or
cause the Employer  to be liable for, any tax, interest or penalties imposed on
Employee related to or arising with respect to any violation of Section 409A.


7.3           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Employee or Employer, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to Employer:


Alpha Natural Resources Services, LLC
One Alpha Place
P.O. Box 2345
Abingdon, VA 24212
Attn:  General Counsel of Alpha Natural Resources


If to Employee:  To his last known personal residence

 
 

--------------------------------------------------------------------------------

 

7.4           This Agreement shall be governed by and construed and enforced, in
all respects in accordance with; the law of the Commonwealth of Virginia,
without regard to principles of conflicts of law, unless preempted by federal
law, in which case federal law shall govern; provided, however, that Employer's
Dispute Resolution Plan, or if no such plan is in place, then the rules of the
American Arbitration Association shall govern in all respects with regard to the
resolution of disputes hereunder as provided in Section 7.7.


7.5           No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


7.6           It is a desire and intent of the parties that the term,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant, or remedy of this Agreement or the application thereof to
any person, association, or entity or circumstances shall, to any extent, be
construed to be invalid or unenforceable in whole or in part, then such term,
provision, covenant, or remedy shall be construed in a manner so as to permit
its enforceability under applicable law to the fullest extent permitted by
law.  In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.


7.7           It is the mutual intention of the parties to have any dispute
concerning this Agreement resolved out of court.  Accordingly, the parties agree
that any such dispute shall, as the sole and exclusive remedy, be submitted for
resolution through Employer's Dispute Resolution Plan or, if no such plan is in
place, then pursuant to binding arbitration to be held in Abingdon, Virginia, in
accordance with the employment arbitration rules (except as modified below) of
the American Arbitration Association and with the Expedited Procedures thereof
(collectively, the "Rules"); provided, however, that the Employer, on its own
behalf and on behalf of any of the Employer Entities, and the Employers Entities
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any breach or the continuation of any breach
of the provisions of Articles 4 and 5 and Employee hereby consents that such
restraining order or injunction may be granted without the necessity of the
Employer or any Employer Entity posting any bond.  Each of the parties hereto
agrees that such arbitration shall be conducted by a single arbitrator selected
in accordance with the Rules; provided that such arbitrator shall be experienced
in deciding cases concerning the matter which is the subject of the
dispute.  Each of the parties agrees that in any such arbitration that
pre-arbitration discovery shall be limited to the greatest extent provided by
the Rules, that the award shall be made in writing no more than 30 days
following the end of the proceeding, that the arbitration shall not be conducted
as a class action, that the arbitration award shall not include factual findings
or conclusions of law.  Any award rendered by the arbitrator shall be final and
binding and judgment may be entered on it in any court of competent
jurisdiction.  Each of the parties hereto agrees to treat as confidential the
results of any arbitration (including, without limitation, any findings of fact
and/or law made by the arbitrator) and not to disclose such results to any
unauthorized person.

 
 

--------------------------------------------------------------------------------

 

7.8           This Agreement shall be binding upon and inure to the benefit of
Employer, the Employer Entities, their respective successors in interest, or any
other person, association, or entity which may hereafter acquire or succeed to
all or substantially all of the business assets of Employer and the Employer
Entities by any means, whether indirectly or directly, and whether by purchase,
merger, consolidation, or otherwise.  Employee's rights and obligations under
this Agreement are personal and such rights, benefits, and obligations of
Employee shall not be voluntarily or involuntarily assigned, alienated, or
transferred, whether by operation of law or otherwise, without the prior written
consent of Employer, other than in the case of death or Permanent Disability of
Employee.


7.9           This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein including, without
limitation, the Third Amended and Restated Agreement.  This Agreement
constitutes the entire agreement of the parties with regard to the terms of
Employee's employment, termination of employment and severance benefits, and
contains all of the covenants, promises, representations, warranties, and
agreements between the parties with respect to such matters.  Each party to this
Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to the
foregoing matters which is not embodied herein, and that no agreement,
statement, or promise relating to the employment of Employee by Employer that is
not contained in this Agreement shall be valid or binding.  Any modification of
this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby.


7.10           Notwithstanding any provision of this Agreement to the contrary,
the parties' respective rights and obligations under Articles 3, 4, 5, 6, and
this Article 7 will survive any termination or expiration of this Agreement or
the termination of Employee's employment for any reason whatsoever.


7.11           The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


7.12           This Agreement may be executed in one or more counterparts, each
of which shall deemed to be in an original but all of which together will
constitute one and the same instrument.


[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective as of the Effective Date.


EMPLOYER




ALPHA NATURAL RESOURCES SERVICES, LLC




By:  /s/ Vaughn R.
Groves                                                                                     
Name:  Vaughn R. Groves
Title:    Vice President






EMPLOYEE




/s/ Michael J.
Quillen                                                                                     
Michael J. Quillen



 
 

--------------------------------------------------------------------------------

 



ANNEX A


SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE


THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this _____ day of ___________, _____, by and between Alpha Natural
Resources Services, LLC (the “Company”) and Michael J. Quillen (“Executive”).


WHEREAS, the Company advises Executive to consult with Executive's own legal
counsel before signing this Agreement; and


WHEREAS, the Executive formerly was employed by the Company as ____________; and


WHEREAS, the Company employs Executive pursuant to the terms and conditions set
forth in that certain Employment Agreement dated as of January 1, 2003 between
Executive and Alpha Natural Resources, LLC, that was assigned to the Company as
of December 31, 2003, amended and restated March 31, 2004, further amended and
restated as of January 28, 2005, and further amended and restated effective as
of January 1, 2006 (as amended from time to time, the “Employment Agreement”)
which provides for certain payments and benefits in the event that the
Executive's employment is terminated under certain circumstances; and


WHEREAS, an express condition of the Executive's entitlement to the payments and
benefits under the Employment Agreement is the execution of a general release in
the form set forth below; and


WHEREAS, the Executive and the Company mutually desire to terminate the
Executive's employment effective _____________ ____, ____ (“Date of
Termination”).


NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:


1.           (a)           To the fullest extent permitted by law, the
Executive, for and in consideration of the commitments of the Company as set
forth in paragraph 5 of this Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
predecessors, subsidiaries and parents, and their present or former officers,
directors, shareholders, employees, and agents, and its and their respective
successors, assigns, heirs, executors, and administrators and the current and
former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of the Company (collectively,
“Releasees”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which the Executive ever had, now has, or
hereafter may have, whether known or unknown, or which the Executive's heirs,
executors, or administrators may have, by reason of any matter, cause or thing
whatsoever, from any time prior to the date of this Agreement, and particularly,
but without limitation of the foregoing general terms, any claims arising from
or relating in any way to the Executive's

A - 1
 
 

--------------------------------------------------------------------------------

 

employment relationship with the Company and/or its affiliates, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to, any claims arising under
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Employee Retirement Income Security Act of 1974, the Virginians with
Disabilities Act, the Virginia Human Rights Act, the Virginia Wage Payment and
Collection Act, and any other claims under any federal, state or local common
law, statutory, or regulatory provision, now or hereafter recognized, and any
claims for attorneys' fees and costs.  This Agreement is effective without
regard to the legal nature of the claims raised and without regard to whether
any such claims are based upon tort, equity, implied or express contract or
discrimination of any sort.  This release is intended to be a general release,
and excludes only those claims that Executive cannot release as a matter of law
under any statute or common law.  Executive is advised to seek independent legal
counsel if Executive seeks clarification on the scope of this release.


(b)           To the fullest extent permitted by law, and subject to the
provisions of paragraph 10 and paragraph 12 below, the Executive represents and
affirms that the Executive has not filed or caused to be filed on the
Executive's behalf any charge, complaint or claim for relief against the Company
or any Releasee and, to the best of the Executive's knowledge and belief, no
outstanding charges, complaints or claims for relief have been filed or asserted
against the Company or any Releasee on the Executive's behalf; and the Executive
has not reported any improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company or any Releasee, to any member of the
Company's or any Releasee's legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities.  In the event that there is outstanding any such charge,
complaint or claim for relief, Executive agrees to seek its immediate withdrawal
and dismissal with prejudice.  In the event that for any reason said charge,
complaint or claim for relief cannot be withdrawn, Executive shall not
voluntarily testify, provide documents or otherwise participate in any
investigation or litigation arising therefrom or associated therewith and shall
execute such other papers or documents as the Company's counsel determines may
be necessary to have said charge, complaint or claim for relief dismissed with
prejudice.  Nothing herein shall prevent Executive from testifying in any cause
of action when required to do so by process of law.  Executive shall promptly
inform the Company if called upon to testify.


(c)           Executive does not waive any right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”) or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.  Executive
does not waive the right to challenge the validity of this Agreement.


2.           In consideration of the Company's agreements as set forth in
paragraph 5 herein, the Executive agrees to comply with the limitations
described in Article 4 and Article 5 of the Employment Agreement.

A - 2
 
 

--------------------------------------------------------------------------------

 

3.           The Executive further agrees and recognizes that the Executive has
permanently and irrevocably severed the Executive's employment relationship with
the Company, that the Executive shall not seek employment with the Company or
any affiliated entity at any time in the future, and that the Company has no
obligation to employ him in the future.  Effective as of the Date of
Termination, Executive is removed from all boards and committees of the Company
and its affiliates on which Executive may have previously served.  The Company
shall deliver to Executive a copy of the documents delivered to the Office of
Mine Safety which are necessary for that office to establish an ending date of
your positions as an officer and director of the Company and its subsidiaries.


4.           The Executive further agrees that the Executive will not disparage
or subvert the Company or any Releasee, or make any statement reflecting
negatively on the Company, its affiliated corporations or entities, or any of
their officers, directors, employees, agents or representatives, including, but
not limited to, any matters relating to the operation or management of the
Company or any Releasee, the Executive's employment and the termination of the
Executive's employment, irrespective of the truthfulness or falsity of such
statement.


5.           In consideration for the Executive's promises, as set forth herein,
the Company agrees to pay or provide to or for the Executive the payments and
benefits described in the Employment Agreement, the provisions of which are
incorporated herein by reference.  Except as set forth in this Agreement, it is
expressly agreed and understood that Releasees do not have, and will not have,
any obligations to provide the Executive at any time in the future with any
payments, benefits or considerations other than those recited in this paragraph,
or those required by law, other than under the terms of any benefit plans which
provide benefits or payments to former employees according to their terms.


6.           The Executive understands and agrees that the payments, benefits
and agreements provided in this Agreement are being provided to him in
consideration for the Executive's acceptance and execution of, and in reliance
upon the Executive's representations in, this Agreement.  Executive agrees that
absent execution without revocation of this Agreement containing a release of
all claims against the Releasees, the Executive is not entitled to the payments
and benefits set forth in the Employment Agreement.


7.           The Executive acknowledges and agrees that this Agreement and the
Employment Agreement supersede any employment agreement or offer letter the
Executive has with the Company or any Releasee.  To the extent Executive has
entered into any other enforceable written agreement with the Company or any
Releasee that contains provisions that are outside the scope of this Agreement
and the Employment Agreement and are not in direct conflict with the provisions
in this Agreement or the Employment Agreement, the terms in this Agreement and
the Employment Agreement shall not supercede, but shall be in addition to, any
other such agreement.   Except as set forth expressly herein, no promises or
representations have been made to Executive in connection with the termination
of the Executive's Employment Agreement, if any, or offer letter, if any, with
the Company, or the terms of this Agreement.


8.           The Executive agrees not to disclose the terms of this Agreement or
the Employment Agreement to anyone, except the Executive's spouse, attorney and,
as necessary,

A - 3
 
 

--------------------------------------------------------------------------------

 

tax/financial advisor.  It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.


9.           The Executive represents that the Executive does not, without the
Company's prior written consent, presently have in the Executive's possession
any records and business documents, whether on computer or hard copy, and other
materials (including but not limited to computer disks and tapes, computer
programs and software, office keys, correspondence, files, customer lists,
technical information, customer information, pricing information, business
strategies and plans, sales records and all copies thereof) (collectively, the
“Corporate Records”) provided by the Company and/or its predecessors,
subsidiaries or affiliates or obtained as a result of the Executive's prior
employment with the Company and/or its predecessors, subsidiaries or affiliates,
or created by the Executive while employed by or rendering services to the
Company and/or its predecessors, subsidiaries or affiliates.  The Executive
acknowledges that all such Corporate Records are the property of the
Company.  In addition, the Executive shall promptly return in good condition any
and all Company owned equipment or property, including, but not limited to,
automobiles, personal data assistants, facsimile machines, copy machines,
pagers, credit cards, cellular telephone equipment, business cards, laptops,
computers, and any other items requested by the Company.  As of the Date of
Termination, the Company will make arrangements to remove, terminate or transfer
any and all business communication lines including network access, cellular
phone, fax line and other business numbers.


10.           Nothing in this Agreement shall prohibit or restrict the Executive
from:  (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company's designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.


11.           The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Executive.


12.           The Executive agrees and recognizes that should the Executive
breach any of the obligations or covenants set forth in this Agreement, the
Company will have no further obligation to provide the Executive with the
consideration set forth herein, and will have the right to seek repayment of all
consideration paid up to the time of any such breach.  Further, the Executive
acknowledges in the event of a breach of this Agreement, Releasees may seek any
and all appropriate relief for any such breach, including equitable relief
and/or money damages, attorneys' fees and costs. Notwithstanding the foregoing,
in the event the Company fails to perform any material obligation under the
Employment Agreement, including, without limitation, the failure of the Company
to make timely payments of monies due to Executive under Article 3 of the
Employment Agreement, this Release shall be null and void and Executive shall
have the right to pursue any and all appropriate relief for any such failure,
including

A - 4
 
 

--------------------------------------------------------------------------------

 

monetary damages, attorneys' fees and costs; provided, that (i) Executive has
notified the Company in writing within 30 days of the date of the failure of the
Company to perform such material obligation and (ii) such failure remains
uncorrected and/or uncontested by the Company for 15 days following the date of
such notice.


13.           The Executive further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.  The dispute resolution provisions set forth in Section
7.7 of the Employment Agreement apply to any dispute regarding the termination
of Executive's employment, and any dispute related to and/or arising under this
Agreement, including without limitation any challenge Executive may make
regarding the validity of this Agreement.


14.           This Agreement and the obligations of the parties hereunder shall
be construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia.


15.           The parties agree that this Agreement shall be deemed to have been
made and entered into in Abingdon, Virginia.  Jurisdiction and venue in any
proceeding by the Company or Executive to enforce their rights hereunder is
specifically limited to any court geographically located in Virginia.


16.           The Executive certifies and acknowledges as follows:


(a)           That the Executive has read the terms of this Agreement, and that
the Executive understands its terms and effects, including the fact that the
Executive has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Executive's employment relationship with the
Company and the termination of that employment relationship; and


(b)           That the Executive has signed this Agreement voluntarily and
knowingly in exchange for the consideration described herein, which the
Executive acknowledges is adequate and satisfactory to him and which the
Executive acknowledges is in addition to any other benefits to which the
Executive is otherwise entitled; and


(c)           That the Executive has been and is hereby advised in writing to
consult with an attorney prior to signing this Agreement; and


(d)           That the Executive does not waive rights or claims that may arise
after the date this Agreement is executed; and


(e)           That the Company has provided Executive with a period of
[twenty-one (21)] or [forty-five (45)] days within which to consider this
Agreement, and that the Executive has signed on the date indicated below after
concluding that this Separation of Employment Agreement and General Release is
satisfactory to Executive; and

A - 5
 
 

--------------------------------------------------------------------------------

 

(f)           The Executive acknowledges that this Agreement may be revoked by
him within seven (7) days after execution, and it shall not become effective
until the expiration of such seven (7) day revocation period.  In the event of a
timely revocation by the Executive, this Agreement will be deemed null and void
and the Company will have no obligations hereunder.


[SIGNATURE PAGE FOLLOWS]



A - 6
 
 

--------------------------------------------------------------------------------

 

Intending to be legally bound hereby, the Executive and the Company executed the
foregoing Separation of Employment Agreement and General Release this ______ day
of ______________, _____.




Witness:                                                                
MICHAEL J. QUILLEN






ALPHA NATURAL RESOURCES SERVICES, LLC




By:                                                                Witness:                                                                
Name:                                                                
Title:                                                                













A - 7
 
 

--------------------------------------------------------------------------------

 
